 


109 HR 6352 IH: To amend the Homeland Security Act of 2002 with respect to the position of Chief Medical Officer.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6352 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Barton of Texas introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Homeland Security Act of 2002 with respect to the position of Chief Medical Officer. 
 
 
1.Chief Medical Officer of Department of Homeland SecuritySection 516 of the Homeland Security Act of 2002 is amended to read as follows: 
 
516.Chief medical officer 
(a)In generalThere is in the Department a Chief Medical Officer, who shall be appointed by the President, by and with the advice and consent of the Senate. 
(b)QualificationsThe individual appointed as Chief Medical Officer shall possess a demonstrated ability in and knowledge of medicine and public health. 
(c)ResponsibilitiesThe Chief Medical Officer shall have the primary responsibility within the Department for medical issues related to natural disasters, acts of terrorism, and other man-made disasters, including— 
(1)serving as the principal advisor to the Secretary and the Administrator on medical and public health issues; 
(2)coordinating the biodefense activities of the Department; 
(3)ensuring internal and external coordination of all medical preparedness and response activities of the Department, including training, exercises, and equipment support; 
(4)serving as the Department’s primary point of contact with the Department of Agriculture, the Department of Defense, the Department of Health and Human Services, the Department of Transportation, the Department of Veterans Affairs, and other Federal departments or agencies, on medical and public health issues; 
(5)serving as the Department’s primary point of contact for State, local, and tribal governments, the medical community, and others within and outside the Department, with respect to medical and public health matters; 
(6)discharging, in coordination with the Under Secretary for Science and Technology, the responsibilities of the Department related to Project Bioshield; and 
(7)performing such other duties relating to such responsibilities as the Secretary may require..  
 
